THOMPSON, Judge.
The employer appeals a workers’ compensation order awarding claimant wage loss benefits from October 14, 1980 through October 31, 1981. The employer argues that the deputy commissioner (deputy) erred in awarding wage loss benefits beyond October 31, 1980 because it was not properly advised that the claim was for wage loss benefits through the date of the hearing. We affirm the order as modified.
It is clear from the record that the employer was aware that the hearing was being held as to wage loss benefits from October 14, 1980 through the time of the November 1981 hearing. However, we modify paragraph (a) of the decretal portion of the order awarding claimant wage loss benefits from October 14, 1980 through October 31, 1981, to be subject to the condition that claimant file properly executed wage loss forms for the period awarded, which forms shall set forth any social security benefits or unemployment compensation the employer is entitled to offset. As modified, the order is AFFIRMED.
MILLS and BOOTH, JJ., concur.